Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.98 Page 1 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.99 Page 2 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.100 Page 3 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.101 Page 4 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.102 Page 5 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.103 Page 6 of 12
     Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.104 Page 7 of 12



 1 Court.      Any recommendation made by the Government at sentencing is also
 2 not binding on the Court.        If the sentencing judge does not follow any

 3 of the parties' sentencing recommendations, defendant will not withdraw
 4   the plea.
 5                                           X
 6                       PARTIES' SENTENCING RECOMMENDATIONS

 7        A.     SENTENCING GUIDELINE CALCULATIONS

 8        Although the Guidelines are only advisory and just one factor the
 9   Court will consider under 18 U.S.C. § 3553(a) in imposing a sentence,
10   the parties will jointly recommend the following Base Offense Level,
11 Specific Offense Characteristics, Adjustments, and Departures:
12               1.   Base Offense Level
                      [USSG § 2D2 .1]                                             4
13
                 3.   Acceptance of Responsibility
14                    [USSG § 3El.1]                                             -2
15        B.     ACCEPTANCE OF RESPONSIBILITY
16        Despite paragraph A above, the Government need not recommend an
17 adjustment for Acceptance of Responsibility if Defendant engages in
18   conduct inconsistent with acceptance of responsibility including, but
19   not limited to, the following:
20               1.   Fails to truthfully admit a complete factual basis as
                      stated in the plea at the time the plea is entered, or
21                    falsely denies, or makes a statement inconsistent with,
                      the factual basis set forth in this agreement;
22
                 2.   Falsely denies prior criminal conduct or convictions;
23
                 3.   Is untruthful with the Government, the Court or probation
24                    officer; or
25               4•   Breaches this plea agreement in any way.
26        C.     FURTHER ADJUSTMENTS AND SENTENCE REDUCTIONS
                 INCLUDING THOSE UNDER 18 U.S.C. § 3553
27

28        Defendant    may   not   request   or   recommend    additional   downward

                                             7                Def. Initials�
                                                                    20-CR------
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.105 Page 8 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.106 Page 9 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.107 Page 10 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.108 Page 11 of 12
Case 3:20-cr-00610-BAS Document 45 Filed 03/25/21 PageID.109 Page 12 of 12




3/25/2021




 3/25/2021
